DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et. al. [2010/0289830].
Regarding claim 1, Yamamoto teaches:
A display device comprising a pixel, wherein the pixel includes a display element [fig. 19, item 1],
wherein the pixel is configured to retain a first voltage corresponding to a first input pulse signal and is configured to drive the display element with a third voltage obtained by addition of a second voltage corresponding to a second input pulse signal to the first [fig. 20, note the 3rd voltage at point A which corresponds to adding Vsig1 and Vsig 2],
wherein the display element is a light-emitting element, wherein the light-emitting element emits light at luminance corresponding to the third voltage, wherein the light-emitting element is a light-emitting diode, wherein the light-emitting diode is a micro light-emitting diode or a mini light-emitting diode [figs. 19-20, note LED item 1],
wherein a first driver circuit supplying the first pulse signal is included, wherein in the first driver circuit, a first power supply voltage for generating the first pulse signal is lower than the maximum value of the third voltage [fig. 20, note 1st signal Vsig 1 is a negative voltage, and the resulting 3rd signal is larger than Vsig1 as it is a positive voltage], and wherein the first driver circuit generates the first pulse signal without boosting the first power supply voltage [signal Vsig1 is not shown to be amplified after being generated in fig. 19, item 11].

Claims 2-3, 5-6, 8-9 and 13 are substantially similar to claim 1 and are rejected using the same citations.

Regarding claim 4, Yamamoto teaches:
wherein the light-emitting element is an organic EL element [§0007]

Regarding claim 7, Yamamoto further teaches:
wherein the display element is a liquid crystal element, and wherein in the liquid crystal element, liquid crystal alignment changes in accordance with the third voltage [§0026]


wherein the first power supply voltage is a half of the maximum value of the third voltage or a voltage in the vicinity thereof [fig. 20, Vsig1 is roughly half of the absolute vale of the 3rd voltage (final point A voltage)]

Regarding claim 11, Yamamoto further teaches:
wherein a system circuit controlling the first driver circuit is included, and wherein the system circuit is configured to supply the first power supply voltage to the first driver circuit [fig. 19, item 11]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto
Regarding claim 12, Yamamoto further teaches:
wherein the system circuit configured to supply the same voltage as the drive voltage to the first driver circuit as the first power supply voltage [fig. 19, Vsig1 voltage from item 11]
Yamamoto does not teach wherein one of drive voltages of the system circuit is 1.8 V, 2.5 V, 3.3 V, or a voltage in the vicinity thereof. However, determining the driving voltage of a display system requires routine experimentation and can be determined based upon the intended display properties of the device. Therefore, it would have been obvious to one with ordinary skill in the art at the time of filing to modify Yamamoto with the recited voltage range of claim 12 because doing so is simply based upon the intended display properties of the device.

Allowable Subject Matter
s 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior art does not teach “…wherein the pixel includes a first transistor, a second transistor, a third transistor, a first capacitor, and a second capacitor, wherein one of a source or a drain electrode of the first transistor is electrically connected to a first terminal of the first capacitor, wherein one of a source or a drain electrode of the second transistor is electrically connected to a first terminal of the second capacitor, wherein a second terminal of the first capacitor is electrically connected to the one of a source or a drain electrode of the second transistor, wherein a second terminal of the second capacitor is electrically connected to one of a source or a drain electrode of the third transistor, and wherein the one of the source or the drain electrode of the third transistor is electrically connected to the display element.”
Regarding claim 15, the prior art does not teach “…wherein the pixel includes a first transistor, a second transistor, a third transistor, a first capacitor, and a second capacitor, wherein one of a source or a drain electrode of the first transistor is electrically connected to a first terminal of the first capacitor, wherein one of a source or a drain electrode of the second transistor is electrically connected to a first terminal of the second capacitor, wherein a second terminal of the first capacitor is electrically connected to the one of a source or a drain electrode of the second transistor, wherein a second terminal of the second capacitor is electrically connected to one of a source or a drain electrode of the third transistor, and wherein the one of the source or the drain electrode of the third transistor is electrically connected to the display element.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625